Title: From Thomas Jefferson to Jeudy de l’Hommande, 9 August 1787
From: Jefferson, Thomas
To: l’Hommande, Jeudy de



Sir
Paris Aug. 9. 1787.

At the time you honored me with your letter of May 31. I was not returned from a journey I had taken into Italy. This circumstance, with the mass of business which had accumulated during my absence must apologize for the delay of my answer. Every discovery which multiplies the subsistence of men, must be a matter of joy to every friend to humanity. As such I learn with great satisfaction that you have found the means of preserving flour more perfectly than has been done hitherto. But I am not authorized to avail my country of it by making any offer for it’s communication. Their policy is to leave their citizens free, neither restraining nor aiding them in their products. Tho’ the interposition of government in matters of invention has it’s use, yet it is in practice so inseparable from abuse, that they think it better not to meddle with it. We are only to hope therefore that those governments who are in the habit of directing all the actions of their subjects by particular law, may be so far sensible of the duty they are under of cultivating useful discoveries, as to reward you amply for yours which is among the most interesting to humanity. I have the honour to be with great consideration and respect Sir your most obedient & most humble servant,

Th: Jefferson

